Title: To George Washington from Brigadier General Samuel Holden Parsons, 27 July 1780
From: Parsons, Samuel Holden
To: Washington, George


					
						Dr General
						Reading [Redding, Conn.] 27th July 1780
					
					Before you receive this you will be informd that the french Fleet are blockd up in Rhode Island by fifteen Ships most of them large; as every Mov’ment of the Enemy may now be of Importance; I think it my Duty to inform you that about fourteen Transports, Square rig’d Vessels, supposd to have Troops on Board arriv’d at Huntington from the

Westward the Night before last, and Yesterday Two british Ships Touchd in at Huntington from the Eastward on which the whole Fleet weighd & stood Westward & are out of Sight.
					Accounts are that the Troops incampd near East Chester imbarkd last Sunday at white Stone if so tis probable this Fleet is the whole or part of them the Occasion of their Return is more likely to be truly accounted for by your Excellency than by any Conjecture I can make.
					Col. Simcoe with about 500 Men is gone East to sweep all from Long Island—I intend to Morrow to go to the Governor & Council once more on the Subject of our Recruits, about 1100 are gone forward, I hope such Orders will now be given as will give Reason soon to expect the Residue. I am Sr yr Obedt Servt
					
						Saml H. Parsons
					
				